Citation Nr: 1537115	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  14-06 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether the reduction of the evaluation for residuals of prostate cancer with radical prostatectomy, from 100 percent to 20 percent was proper.

2.  Entitlement to a rating in excess of 20 percent for residuals of prostate cancer with radical prostatectomy.

3.  Entitlement to an initial compensable rating for erectile dysfunction associated with residuals of prostate cancer with radical prostatectomy.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran had active service from February 1968 to February 1970.

This appeal comes to the Board of Veterans' Appeals (Board) from July 2012 and June 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

The July 2012 rating decision, in part, granted service connection for erectile dysfunction as secondary to residuals of prostate cancer with radical prostatectomy at a noncompensable evaluation, effective January 9, 2012.

The June 2013 rating decision reduced the rating of the Veteran's service-connected residuals of prostate cancer with radical prostatectomy from 100 percent to 20 percent effective September 1, 2013.

In March 2013, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO; a transcript of that hearing is of record.

The Board notes that there is an electronic claims file associated with the Veteran's claim, which contains relevant evidence that will be considered by the Board in this appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Following a review of the Veteran's claims file, the Board finds that further development is required prior to the adjudication of the claims for whether the reduction of the evaluation for residuals of prostate cancer with radical prostatectomy, from 100 percent to 20 percent was proper, entitlement to a rating in excess of 20 percent for residuals of prostate cancer with radical prostatectomy and entitlement to an initial compensable rating for erectile dysfunction.

Initially, the Board notes that the June 2013 rating decision on appeal reduced the disability evaluation for the Veteran's prostate cancer from 100 percent to 20 percent, effective September 1, 2013.  The Veteran contends that the reduction was improper as his cancer is still active and is evidenced by his measurable and increasing prostate-specific antigen (PSA) levels.  The Veteran's most recent VA genitourinary examination was conducted in April 2013.  At that time, the examiner noted that the Veteran's PSA level in July 2012 was 0.17.  The examiner concluded that the Veteran's cancer was in remission. 

The Veteran has recently submitted records of private treatment that indicate his PSA has increased.  Notably, in January 2014, the Veteran's PSA was measured at 0.43. 

The Board finds that the Veteran's elevated PSAs indicate a possible worsening of his disability.  The Board also notes that in a February 2014 statement, the Veteran indicated that his "cancer was on the rise" and that he was to begin radiation treatment in February 2014.  

VA is obliged to afford a Veteran a contemporaneous examination where there is evidence of an increase in the severity of a disability.  See VAOPGCPREC 11-95 (April 7, 1995) (while the Board is not required to direct a new examination simply because of the passage of time, VA's General Counsel has indicated that a new examination is appropriate when the claimant asserts that the disability in question has undergone an increase in severity since the time of the last examination).

Therefore, to ensure that the record reflects the current severity of the Veteran's service-connected residuals of prostate cancer with radical prostatectomy, a contemporaneous examination is warranted, with findings responsive to the applicable rating criteria.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous").

In this connection, as possible worsening of the Veteran's service-connected residuals of prostate cancer with radical prostatectomy has been demonstrated by the January 2014 private treatment record and the Veteran's statements that his cancer has returned, the Board believes that a medical examination assessing the current severity of the Veteran's residuals of prostate cancer with radical prostatectomy is necessary to adequately decide these claims. 

As noted above, the Veteran also indicated that his "cancer was on the rise" and that he was to begin radiation treatment in February 2014.  He did not indicate whether the radiation treatment was being conducted at a private or VA facility.

Therefore, it appears that additional records pertaining to the Veteran's residuals prostate cancer may exist.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the Secretary, and must be considered if the material could be determinative of the claim).

Under these circumstances, the Board also finds that VA has a duty to make a further attempt to obtain the Veteran's private treatment records.  Massey v. Brown, 7 Vet. App. 204 (1994).

Regarding the Veteran's claim for an initial compensable rating for erectile dysfunction, the Board notes that a compensable rating for an erectile dysfunction disability is warranted when there is deformity of the penis with loss of erectile power.  The Veteran most recently underwent a VA examination for his erectile dysfunction disability in April 2013.  The examiner indicated that the Veteran had loss of erectile power.  However, the examiner also noted that the Veteran's penis was not examined per the Veteran's request.  As a result, the June 2013 rating decision assigned a noncompensable rating for erectile dysfunction based on a lack of deformity of the penis.

In a February 2014 correspondence, the Veteran indicated that the VA examiner and nurses failed to examine the deformities associated with his penis which included discoloration, shrunken size and abnormal curvature.  The Veteran reported that the examiner did not/would not perform an examination.

As a result, the Board finds that a new VA examination is necessary to access the current severity of the Veteran's service-connected erectile dysfunction disability.  The Court has held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121 (1991) (VA has a duty to conduct a thorough and contemporaneous examination of the Veteran in an increased rating claim).

The Board does note however that VA's duty to assist claimants is not always a "one-way street."  In other words, a claimant seeking help cannot passively wait for it in those circumstances where he or she may or should have information that is essential in obtaining putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, in instances where a claimant fails without good cause to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  In that vein, the Veteran's failure to cooperate fully with the examination ordered above may well be tantamount to his failure to appear for the examination.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  The Veteran should specifically be requested to identify the treatment provider for which he is receiving his claimed radiation treatment.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Then the RO should afford the Veteran a genitourinary examination to determine the current severity of his prostate cancer, post radical prostatectomy and erectile dysfunction disabilities.  A copy of the claims file must be reviewed by the examiner in conjunction with the examination. 

After physically examining the Veteran and performing any necessary tests, the examiner should provide an assessment of the current nature and severity of the Veteran's service-connected prostate cancer.  The examiner is asked to specifically address whether the Veteran has local reoccurrence or metastasis, and/or current residuals of prostate cancer to include renal dysfunction and/or voiding dysfunction. 

In making this determination, the examiner should comment on the Veteran's increased PSA levels (measured as 0.45 in January 2014) and discuss whether it indicates a recurrence of active cancer. 

The examiner should also evaluate and discuss the severity of the Veteran's service-connected erectile dysfunction disability to include as to whether the Veteran has a deformity of the penis.

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail. 

A complete rationale for any opinion expressed should be provided. 

3.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claims.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




